204 F.2d 694
Mildred MORRELL,v.UNITED STATES of America.
No. 4650.
United States Court of Appeals Tenth Circuit.
March 30, 1953.

Before PHILLIPS, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Docketed and dismissed on motion of appellee, for failure of appellant diligently to prosecute.


2
Robert E. Holland, Denver, Colo., for appellant.


3
Robert A. Sauer, Acting General Counsel, A. M. Edwards, Jr., Asst. General Counsel, Nathan Siegel, Solicitor, and Isadore A. Honig, Sp. Litigation Attorney, Office of Rent Stabilization, Washington, D.C., for appellee.